Silverman, J.,
concurs in a separate memorandum as follows: Quite apart from the expiration of the lease, plaintiffs’ motion for a preliminary injunction was properly denied. I agree with Special Term that plaintiffs have an adequate remedy if they are sued in the Civil Court, and therefore, there is no need for a declaratory judgment or an injunction in plaintiffs’ favor. The injunction sought is a so-called Yellowstone injunction (First Nat. Stores v Yellowstone Shopping Center, 21 NY2d 630). Typically such injunctions have *796been issued in cases where the landlord claims there has been a breach of some covenant in the lease; the tenant disputes it; the landlord serves a 10-day (or similar) notice of default and notice to cure the default with the threat that if the default is not cured within 10 days, the landlord will terminate the lease. In order that the tenant may obtain an adjudication as to whether he is in default under the lease, without running the risk that if he loses, it would be too late to cure the default, such Yellowstone injunctions have customarily been granted to tenants, staying the running of the 10-day period during the pendency of the action. A recent amendment to RPAPL 753 has, in my view, eliminated the need for such injunctions as to dwellings in the City of New York. As the Appellate Division, Second Department, said in Nunez v 164 Prospect Park West Corp. (92 AD2d 540, 540-541): “However, a recent amendment to RPAPL 753 (L 1982, ch 870, § 2, eff July 29, 1982, adding a new subd 4), in effect, provides that in a summary proceeding to recover possession of residential premises in the City of New York, based upon a claim that the tenant has breached a provision of the lease, the Civil Court must issue a 10-day stay of the warrant of eviction, during which time the tenant may cure the breach. While the amendment does not divest the Supreme Court of jurisdiction, it has eliminated the need for a separate injunction action in that court, since even if the landlord succeeds in a summary proceeding, the tenant still has a 10-day period to cure the breach (Wilen v Harridge House Assoc., 116 Mise 2d 724). Therefore, the instant plaintiffs cannot demonstrate that they would suffer irreparable injury absent granting the preliminary injunction.” I agree with the Appellate Division, Second Department. The obvious meaning and purpose of the amendment is to eliminate the need for these preliminary injunctions and to give the tenant precisely what Yellowstone would have given him, i.e., a period after the final determination of the action in which to cure the default. The statutory remedy is not inadequate because in a particular case the tenant may need more than 10 days after the adjudication to cure the breach: (a) For one thing, Yellowstone injunctions did not operate for more than 10 days after the adjudication. The Yellowstone injunction was merely “a stay tolling the notice to cure until a declaration of the parties’ rights may be had”. (Podolsky v Hoffman, 82 AD2d 763; accord Wuertz v Cowne, 65 AD2d 528.) Once the action was adjudicated, the notice to cure was no longer tolled, i.e., the tenant had 10 days or whatever was left of it to cure, (b) In the present case even the notice to cure did not require the tenant to cure the default within the period (here five days) specified. Rather it required the tenant either to cure within five days “or to commence such cure within Five days and to diligently and in good faith pursue such cure until each default is remedied”. And it seems to me clearly within the powers of the Civil Court and the intent of the statute that the tenant shall not be required to do more. This is further in accord with the general provision of CPLR 2201: “Except where otherwise prescribed by law, the court in which an action is pending may grant a stay of proceedings in a proper case, upon such terms as may be just.” The recent amendment of RPAPL 753 (subd 4) requiring a 10-day stay of issuance of the warrant “during which time the respondent may correct such breach”, in effect gives the equivalent of a Yellowstone injunction to every residential tenant proceeded against for claimed breach of a provision of his lease. There is thus no longer a need for the court to issue an injunction under the Yellowstone procedure. The continuation of the Yellowstone procedure would continue to impair the effectiveness of the summary proceeding remedy, with actions in the Supreme Court to enjoin actions in the Civil Court, etc., instead of having the whole dispute determined in the proceeding specifically designed for that purpose, the summary proceeding in the Civil Court.